PER CURIAM.
We reverse the final judgment of dissolution awarding the former wife a property interest in the pending contingency fee matters of the former husband’s law practice. See Roberts v. Roberts, 689 So.2d 378 (Fla. 4th DCA 1997). On remand, the trial court may reconsider the alimony award in terms of the likelihood of recovery of fees in considering the former husband’s income and present standard of living, or the court may reserve the right to consider the fees in a future modification, as they have not yet been considered and bear on the former husband’s ability to pay. See id. at 382.
STONE, C.J., and FARMER and STEVENSON, JJ„ concur.